Citation Nr: 9932599	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  97-23 896A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether or not the veteran's request for waiver of recovery 
of an overpayment in the amount of $6012 of VA improved 
pension benefits was timely.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1941 to March 1943.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision of the Debt 
Management Center of the Regional Office (RO) of the VA in 
Fort Snelling, Minnesota, which determined that the veteran's 
application for waiver of an overpayment in the amount of 
$6012 of VA improved pension benefits was not received within 
the 180 day time limit for requesting a waiver.  The notice 
of disagreement was received in June 1997.  The statement of 
the case was mailed in August 1997.  The substantive appeal 
was received in August 1997.

In January 1998 correspondence, the veteran disputed the 
validity of the creation of the debt at issue.  In July 1999, 
the veteran testified at a personal hearing before a member 
of the Board at the Oakland, California RO, where the case 
had been transferred.  At that time, the veteran again 
disputed the validity of the creation of the debt at issue.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that when a 
veteran questions the validity of the debt when the issue is 
entitlement to a waiver of the recovery of an overpayment, 
the VA must make a determination on the validity of such 
debt.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Thus, 
Schaper requires that the creation issue be adjudicated prior 
to a consideration of whether waiver is warranted on the 
merits.  However, in this case, the issue is whether or not 
the veteran's request for waiver of recovery of an 
overpayment of VA improved pension benefits in the amount of 
$6012 was timely, not whether waiver is warranted based on 
the merits.  The issue in appellate status may be resolved 
without initial consideration of whether or not the debt was 
properly created because the Board need not reach the merits 
of the veteran's claim for a waiver of the recovery of the 
overpayment in question.  For the reasons and bases set forth 
below, the Board finds that this application was not timely.  
As such, waiver is precluded.  However, since the veteran has 
requested that the VA consider whether or not the debt of 
$6012 was properly created, the Board refers this matter to 
the RO for adjudication.  

The Board further notes that in an August 1998 rating 
decision, service connection for ulcers was denied.  The 
veteran was notified of this decision and of his procedural 
and appellate rights, however, he did not initiate an appeal.  
In addition, in a separate August 1998 rating decision, 
service connection for hemorrhoids was granted and  a non-
compensable rating was assigned effective from May 5, 1998.  
In September 1998, a notice of disagreement was received as 
to the assigned rating.  Although the RO later afforded the 
veteran an examination, and again considered the proper 
rating to be assigned, it failed to provide him a statement 
of the case.  This matter is further addressed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  In May 1992, the veteran was given notice that an 
overpayment of VA improved pension benefits had been created 
in the amount of $6012, of his right to request waiver, and 
the time limit for requesting that waiver.  

2.  The application for waiver was received in May 1997, 
which was not within the 180 day time limit for requesting a 
waiver.

3.  The veteran has not presented clear evidence showing 
nonreceipt of the notification of indebtedness.


CONCLUSION OF LAW

The veteran did not apply for a waiver of recovery of 
overpayment of improved pension benefits in the amount of 
$6012 in a timely manner.  38 U.S.C.A. § 5302(a) (West 1991); 
38 C.F.R. § 1.963(b)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, a request for waiver of an 
indebtedness shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
The 180-day period may be extended if the individual 
requesting waiver demonstrates, as a result of error by 
either the VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the debtor does substantiate there was such a 
delay in the receipt of the notice of indebtedness, the 180-
day period shall be computed from the date of the debtor's 
actual receipt of the notice of indebtedness.  38 U.S.C.A. 
§ 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) (1999).

Historically, the veteran was awarded VA improved pension 
benefits effective November 1, 1986.  In his award letter, 
the veteran was provided a VA Form 21-8768 which informed him 
that he was obligated to provide prompt notice of any change 
in income or net worth of his family and that a failure to 
provide such would result in the creation of an overpayment 
which would be subject to recovery.  It further stated that 
when reporting income, the total amount and source of all 
income received should be reported.  Thereafter, he submitted 
annual Improved Pension Eligibility Verification Reports 
(EVRs) in which he reported his income.  These forms were 
signed and furnished to the VA by the veteran.  In addition, 
the veteran was repeatedly provided VA Forms 21-8768.  

In January 1991, the veteran was notified that the VA 
proposed to retroactively adjust his pension benefits based 
on information showing that his monthly income from the 
Social Security Administration had increased.  In April 1991, 
the veteran was notified that his VA improved pension 
benefits had been retroactively adjusted effective December 
1, 1989.  He was informed that this action created an 
overpayment which would be subject to recovery.  The veteran 
requested a waiver of that debt which totaled $108.  In 
October 1991, the Committee on Waivers and Compromises 
(Committee) waived the recovery of that debt.  

In April 1991, the RO contacted an individual who was 
determined to be an employer of the veteran in order to 
verify whether or not the veteran was employed during the 
time that he was receiving VA pension benefits.  
Subsequently, coincidentally, in November 1991, the veteran 
requested that his pension benefits be terminated.  
Thereafter, a California State Wage Match indicated that the 
veteran had been employed during the years in which he 
received VA improved pension benefits.  Based on that 
information, in December 1991, the veteran was advised that 
the VA proposed to retroactively adjust his pension benefits 
based on information showing that he did not accurately 
report his income commencing from the date of his award of VA 
improved pension benefits.  In April 1992, the veteran was 
notified that his VA improved pension benefits had been 
retroactively terminated effective November 1, 1986.  He was 
informed that this action created an overpayment which would 
be subject to recovery.  

According to VA computerized data, in May 1992, the veteran 
was given notice that an overpayment of VA improved pension 
benefits had been created in the amount of $6012, of his 
right to request waiver, and the time limit for requesting 
that waiver.  This notification letter was sent to the 
veteran's address of record.  Thereafter, the veteran did not 
request a waiver of the overpayment at issue for several 
years.  The application for waiver was received in May 1997, 
which was not within the 180 day time limit for requesting a 
waiver.

In correspondence of record and at his personal hearing, the 
veteran essentially asserted that the debt was not properly 
created and he expressed his inability to repay the debt.  
However, he did not dispute being notified of the debt and of 
the procedure to request a waiver thereof.  However, his 
representative, in the VA Form 646 dated in November 1997, 
asserted that the veteran had a limited education and did not 
understand complex VA forms.  The representative asserted 
that the veteran's first debt of $108 was granted after the 
veteran requested a waiver of such debt and the veteran 
mistakenly believed that his second debt of $6012 had also 
been granted which is why he did not immediately request a 
waiver of that debt, particularly since he was no longer 
receiving pension benefits.  

The Court has held the law requires only that VA mail a 
notice; it then presumes the regularity of the administrative 
process "in the absence of clear evidence to the contrary."  
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  In this case, 
the veteran has presented no arguments or evidence indicating 
that he did not receive notice of indebtedness of $6012.  The 
evidence of record clearly shows that the veteran was 
notified of the $6012 debt and the veteran does not dispute 
receiving such notice.  The Board therefore must find the 
veteran did receive proper notice of his indebtedness, his 
rights and responsibilities, and the 180 day time limit for 
submitting a waiver request.

In sum, since the veteran has not provided evidence of 
nonreceipt of notification of his indebtedness, and the 
record shows clear evidence that such notification was mailed 
to the veteran at the correct address, there is no 
possibility of extending the 180 day deadline to submit a 
claim for waiver of recovery of the overpayment of $6012.  
The Board acknowledges the arguments of the veteran's 
representative regarding the veteran's limited education and 
his belief that the second overpayment had been waived, but 
the Board must point out that the veteran in the past had 
submitted numerous signed VA forms, EVRs, to the VA and never 
indicated that he did not understand the nature of the 
information which was sent to him.  Further, the Board notes 
that the veteran was informed that the debt of $108 was 
created when he received additional income from the Social 
Security Administration.  He was clearly informed that this 
debt was waived.  Thereafter, several months later, he was 
informed that the second debt of $6012 was created when he 
received earned income from a specific employer.  The Board 
noted that while the veteran may have confused the two debts, 
he was clearly informed by the VA of the separate amounts of 
the debts and how the debts were each created.  He was 
notified of the second debt months after the first debt had 
been waived.  Likewise, although the veteran requested that 
his VA pension benefits be terminated in November 1991, it 
was months after this date that he was informed of the second 
debt.  Thus, although the veteran may have personally 
confused information furnished by the VA, this was due to 
error on the veteran's part and was not due to any VA action.  
All action taken by the VA was proper.  Accordingly, although 
the Board acknowledges the contentions advanced on the 
veteran's behalf, none of these contentions provided a basis 
upon which the 180 day deadline to submit a claim for waiver 
of recovery of the overpayment of $6012 may be extended.  

Since the 180 day deadline cannot be extended and there is 
nothing of record which can possibly be construed as a 
request for waiver received before that deadline, the Board 
must conclude that the application for a waiver of recovery 
of overpayment of VA benefits was not timely.  38 U.S.C.A. § 
5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) (1998).


ORDER

The appeal is denied.


REMAND

As noted in the introductory portion of this decision, in an 
August 1998 rating decision, service connection for 
hemorrhoids was granted a non-compensable rating was assigned 
effective from May 5, 1998.  In September 1998, a notice of 
disagreement was received as to the assigned rating.  As 
such, the RO is now required to send the veteran a statement 
of the case as to the issue of the veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection for hemorrhoids in accordance with 38 U.S.C.A. 
§ 7105 (West 1991) and 38 C.F.R. §§ 19.29, 19.30 (1999).  In 
this regard, the Court has held that where a Notice of 
Disagreement has been submitted, the veteran is entitled to a 
Statement of the Case.  The failure to issue a Statement of 
the Case is a procedural defect requiring a remand.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  


Accordingly, this matter is REMANDED for the following 
action:

The RO should send the veteran a 
statement of the case which addresses the 
issue of the initial rating assigned the 
service-connected hemorrhoids in 
accordance with 38 U.S.C.A. § 7105 (West 
1991) and 38 C.F.R. §§ 19.29, 19.30 
(1999).  If the veteran perfects his 
appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claim to the Board, 
after completion of any necessary 
development of the record or other 
action.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	N. R. ROBIN
	Member, Board of Veterans' Appeals






